779 F.2d 51
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.IN RE:  JERRY CLAYTON MELTON, Debtor.
84-5970
United States Court of Appeals, Sixth Circuit.
10/4/85

APPEAL DISMISSED
M.D.Tenn.
ORDER
BEFORE:  MARTIN, CONTIE and WELLFORD, Circuit Judges.


1
This matter is before the Court upon the appellant's unopposed motion to dismiss her appeal.  Pertinent exhibit were attached as a motion to take notice.


2
This appeal arose from a $6200 judgment in bankruptcy court against Della Melton awarded to the trustee of defendant Jerry Melton's bankruptcy case.  The district court adopted and incorporated the bankruptcy court opinion in its order of August 28, 1984 from which appellant filed a notice of appeal on October 11, 1984.  Subsequently, the trustee abandoned the judgment to Jerry Melton as uncollectable who executed a release to his mother.  She seeks in this Court to dismiss her appeal as moot, vacate the judgment and remand this cause of action to the district court for dismissal.  Rule 42(b), Federal Rules of Appellate Procedure.


3
This Court does not reach the issue raised by appellant's motion because the notice of appeal was filed late.  Rule 4(a), Federal Rules of Appellate Procedure.  Such filing requirements are mandatory and jurisdictional, Browder v. Director, Ill.  Dept. of Corrections, 434 U.S. 257, 264 (1978), and this Court does not have jurisdiction of the appeal, E.E.O.C. v. K-Mart Corp., 694 F.2d 1055, 1060 (6th Cir. 1982); Levisa Stone Corp. v. Elkhorn Stone Co., 411 F.2d 1208, 1209 (6th Cir. 1969), cert. denied, 397 U.S. ?? (1970)


4
It is ORDERED that appellant's motion to dismiss the appeal, vacate the bankruptcy judgment and remand this cause of action to the district court for dismissal is denied.  It is further ORDERED that appeal number 84-5970 is dismissed.